DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim(s) 16 is/are objected to because of the following informalities:
Claim 16, Ln. 3 recites “the detected temperature” which should read “the measured temperature” for consistency with claim 15
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6, 11, and 14-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation “the heating element” in Ln. 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the claim will rather be read as dependent on claim 2, which provides the proper antecedent basis.
Claim 11 recites the limitation “the two temperature values detected by the two temperature sensors” in Ln. 7 which deems the claim indefinite. Line 2 of the instant 
Claim 14 recites the limitation “the operating state” in Ln. 7.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “an operating state”.
Claim 14 recites the limitation “the flow direction” in Ln. 10.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “a flow direction”.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control and analysis unit” in claims 1, 13, and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahlmen et al. (U.S. Pub. 2003/0199804).
Regarding claim 1, Ahlmen discloses a carrier gas heater (Figs. 1-2b; ¶¶0017, 0030-0033) for heating a carrier gas stream (e.g. Fig. 1 arrows from #14 to #16; ¶0017), the gas heater comprising: a gas duct (Fig. 1 #14 to #16, as also Fig. 2a #40; ¶0017) with a gas inlet (Fig. 1 #14, as also Fig. 2b #52a) and with a gas outlet (Fig. 1 #16, as also Fig. 2b #52b), which are connected by the gas duct; a heater (Fig. 1 #18a; ¶0017) arranged in the gas duct at least partly between the gas inlet and the gas outlet in a flow direction of the carrier gas stream, the heater comprising a heat exchanger (#18a; ¶0017) with a heat exchanger surface which the carrier gas stream flows over at least partly in an operating state (¶0017 – “internal ridges, fins”), so that the heat exchanger at least at times releases heat to the carrier gas stream, wherein the gas duct comprises at least one first section (e.g. Fig. 2b #52a) arranged in the flow direction in front of the heat exchanger (#18a is within #50 in Fig. 2b) and a second section (e.g. Fig. 2b #52b) arranged in the flow direction behind the heat exchanger; a first sensor (Fig. 2b #60a; ¶0033) provided for detecting a pressure value in the first section or directly adjacent hereto; a second sensor (Fig. 2b #60b; ¶0033) provided for detecting a pressure value in the second section or directly adjacent hereto; and a control and analysis unit (Fig. 2b #62; ¶0033) wherein the detected pressure values are sent to the control and analysis unit and the control and analysis unit is configured to determine a mass flow and/or volume flow of the carrier gas stream in the gas duct based on a pressure difference of the detected pressure values (¶0033). The recitation of the gas stream being a “carrier” gas stream is given limited patentable weight as the claim does 
Regarding claim 12, Ahlmen discloses data in relation to at least one hydraulic property of the heat exchanger, which is arranged between the first section and the second section of the gas duct, are stored in the control and analysis unit and/or in a memory communicating with the control and analysis unit (¶0033). Ahlmen must include data stored at least to perform the calculation to convert the differential pressure measure into a gas flow (¶0033).
Regarding claim 13, Ahlmen discloses a device (Figs. 1-2b; ¶¶0017, 0030-0033) for heating a carrier gas stream (e.g. Fig. 1 arrows from #14 to #16; ¶0017), which is fed to a patient during anesthesia at least at times (¶0016), the device comprising a gas heater (Figs. 1-2b; ¶¶0017, 0030-0033), the heater comprising: a gas duct (Fig. 1 #14 to #16, as also Fig. 2a #40; ¶0017) with a gas inlet (Fig. 1 #14, as also Fig. 2b #52a) and with a gas outlet (Fig. 1 #16, as also Fig. 2b #52b), which are connected by the gas duct; a heater (Fig. 1 #18a; ¶0017) arranged in the gas duct at least partly between the gas inlet and the gas outlet in a flow direction of the carrier gas stream, the heater comprising a heat exchanger (#18a; ¶0017) with a heat exchanger surface which the carrier gas stream flows over at least partly in an operating state (¶0017 – “internal ridges, fins”), so that the heat exchanger at least at times releases heat to the carrier gas stream, wherein the gas duct comprises at least one first section (e.g. Fig. 2b #52a) arranged in the flow direction in front of the heat exchanger (#18a is 
Regarding claim 14, Ahlmen discloses a process for heating a carrier gas stream (Figs. 1-2b; ¶¶0017, 0030-0033), the process comprising the steps of: feeding a carrier gas stream (e.g. Fig. 1 arrows from #14 to #16; ¶0017) to a gas duct (Fig. 1 #14 to #16, as also Fig. 2a #40; ¶0017) via a gas inlet (Fig. 1 #14, as also Fig. 2b #52a) and releasing the carrier gas stream from the gas duct via a gas outlet (Fig. 1 #16, as also Fig. 2b #52b); heating the carrier gas stream between the gas inlet and the gas outlet at .
Claim(s) 1, 5, 7-8, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Togawa (U.S. Patent 4090513).
Regarding claim 1, Togawa discloses a carrier gas heater (Fig. 2 #6; Col 3) for heating a carrier gas stream (Col. 3), the gas heater comprising: a gas duct (Fig. 2 within #6) with a gas inlet (Fig. 2 #8) and with a gas outlet (Fig. 2 #9), which are connected by the gas duct; a heater (Fig. 2 #12; Col. 3) arranged in the gas duct at least partly between the gas inlet and the gas outlet in a flow direction of the carrier gas stream, the heater comprising a heat exchanger (#12; Col. 3) with a heat exchanger surface which the carrier gas stream flows over at least partly in an operating state (Figs. 2-3), so that the heat exchanger at least at times releases heat to the carrier gas stream, wherein the gas duct comprises at least one first section (Fig. 2 left of #12) arranged in the flow direction in front of the heat exchanger and a second section (Fig. 2 right of #12) arranged in the flow direction behind the heat exchanger; a first sensor 
Regarding claim 5, Togawa discloses the heat exchanger is made of an open-pore metallic material or ceramic material (Col. 3, Ln. 66-68). The claim is understood to require the heat exchanger to have an open-pore structure whether the material selection be metallic or ceramic.
Regarding claim 7, Togawa discloses a housing (Fig. 2 #7), which encloses the gas duct in at least some areas; and a layer (Fig. 3 #10; Col. 3), reflecting heat radiation, arranged between the housing and the heat exchanger. For this claim only heat-conductive sheets 11 need be read as the heat exchanger.
Regarding claim 8, Togawa discloses the layer reflecting heat radiation is configured as an insulating film (#10; Col. 3). The term “film” is not understood to define a particular thickness value.
Regarding claim 12, Togawa discloses data in relation to at least one hydraulic property of the heat exchanger, which is arranged between the first section and the second section of the gas duct, are stored in the control and analysis unit and/or in a memory communicating with the control and analysis unit (Col. 6-7). Togawa must include data stored at least to perform the calculation to convert the differential pressure measure into a gas flow (Col. 6-7).
Regarding claim 13, Togawa discloses a device (Fig. 1) for heating a carrier gas stream (Col. 3), which is fed to a patient during anesthesia at least at times (Col. 3), the device comprising a gas heater (Fig. 2 #6; Col 3), the heater comprising: a gas duct (Fig. 2 within #6) with a gas inlet (Fig. 2 #8) and with a gas outlet (Fig. 2 #9), which are connected by the gas duct; a heater (Fig. 2 #12; Col. 3) arranged in the gas duct at least partly between the gas inlet and the gas outlet in a flow direction of the carrier gas stream, the heater comprising a heat exchanger (#12; Col. 3) with a heat exchanger surface which the carrier gas stream flows over at least partly in an operating state (Figs. 2-3), so that the heat exchanger at least at times releases heat to the carrier gas stream, wherein the gas duct comprises at least one first section (Fig. 2 left of #12) arranged in the flow direction in front of the heat exchanger and a second section (Fig. 2 right of #12) arranged in the flow direction behind the heat exchanger; a first sensor (Fig. 2 #14; Col. 3) provided for detecting a pressure value in the first section or directly adjacent hereto; a second sensor (Fig. 2 #13; Col. 3) provided for detecting a pressure value in the second section or directly adjacent hereto; and a control and analysis unit (e.g. Fig. 12 #47-51; Col. 6-7) wherein that the detected pressure values are sent to the control and analysis unit and the control and analysis unit is configured to determine a 
Regarding claim 14, Togawa discloses a process for heating a carrier gas stream (Figs. 1-2; Col. 3), the process comprising the steps of: feeding a carrier gas stream (Col. 3) to a gas duct (Fig. 2 within #6) via a gas inlet (Fig. 2 #8) and releasing the carrier gas stream from the gas duct via a gas outlet (Fig. 2 #9); heating the carrier gas stream between the gas inlet and the gas outlet at least at times by a heater (Fig. 2 #12; Col. 3), which has a heat exchanger (#12; Col. 3), over a heat exchanger surface of which the carrier gas stream flows at least partly in an operating state (Figs. 2-3); detecting a pressure value (Fig. 2 with #13, 14; Col. 3) in the gas duct in a first section (Fig. 2 left of #12) arranged in a flow direction in front of the heat exchanger as well as in a second section (Fig. 2 right of #12) arranged behind the heat exchanger; sending the detected pressure values to a control and analysis unit (e.g. Fig. 12 #47-51; Col. 6-7); and determining a mass flow and/or volume flow of the carrier gas in the gas duct in .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Togawa (U.S. Patent 4090513) in view of Whittle et al. (U.S. Pub. 2005/0063686).
Regarding claim 4, Togawa fails to explicitly disclose the heat exchanger is made of a sintered material.
Whittle teaches a vaporizing device including a mesh which may be sintered to prevent loose fragments from being drawn away in a respiratory airstream (¶0070).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Togawa the mesh of heat-conductive sheet 11 being formed in a sintered manner in order to provide the benefit of preventing loose fragments from being drawn away in a respiratory airstream in view of Whittle.
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahlmen et al. (U.S. Pub. 2003/0199804) in view of Koch (U.S. Pub. 2015/0007820).
Regarding claim 7, Ahlmen discloses a housing (Fig. 2b #50; ¶0032), which encloses the gas duct in at least some areas.
Ahlmen fails to disclose a layer, reflecting heat radiation, arranged between the housing and the heat exchanger.
Koch teaches a breathing circuit device (Fig. 1) including a layer (#17; ¶0023), reflecting heat radiation, arranged between a housing (right side of Fig. 1) and a heat exchanger (#8; ¶0023). Koch teaches a heat reflecting layer as providing the benefit of thermally insulating the gas flow such that heat exchange is directed toward gases in the device rather than from the surrounding area (¶0023).

Regarding claim 8, Ahlmen teaches the invention as modified above and Koch as incorporated therein further teaches the layer reflecting heat radiation is configured as an insulating film (#17; ¶0023). The term “film” is not understood to define a particular thickness value.
Claim(s) 9-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahlmen et al. (U.S. Pub. 2003/0199804) in view of Kuehl et al. (U.S. Patent 6945123).
Regarding claim 9, Ahlmen fails to disclose at least one temperature sensor is arranged in the gas duct.
Kuehl teaches a breathing system (Fig. 1) including a flow sensor (Fig. 2 #18; Col. 2) comprising at least one temperature sensor (Fig. 2 #34; Col. 3, Ln. 5-13) arranged in a same gas duct (Fig. 2 #28) as upstream and downstream pressure sensors (Fig. 2 #40, 38). Kuehl teaches a temperature sensor in this configuration as providing the benefit of improving accuracy of flow sensing performed by the differential pressure measurement through the gas duct by compensating for temperature changes (Col. 2, Ln. 16-24).

Regarding claim 10, Ahlmen teaches the invention as modified above and Kuehl as incorporated therein further suggests as obvious the at least one temperature sensor is arranged in the area of the heat exchanger (Fig. 2). The temperature sensor 34 in Kuehl is located between the two pressure sensors, which thus obviously suggests the location required of the instant claim.
Regarding claim 15, Ahlmen fails to disclose at least one temperature is measured in the gas duct and/or in a component located in the gas duct or adjoining the gas duct. One only portion of the “and/or” statement is required.
Kuehl teaches a breathing system (Fig. 1) including a flow sensor (Fig. 2 #18; Col. 2) comprising at least one temperature sensor (Fig. 2 #34; Col. 3, Ln. 5-13) arranged in a same gas duct (Fig. 2 #28) as upstream and downstream pressure sensors (Fig. 2 #40, 38). Kuehl teaches a temperature sensor in this configuration as providing the benefit of improving accuracy of flow sensing performed by the differential pressure measurement through the gas duct by compensating for temperature changes (Col. 2, Ln. 16-24).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Ahlmen at least one temperature is measured in the gas duct in order to provide the benefit of improving .
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahlmen et al. (U.S. Pub. 2003/0199804) in view of Radomski et al. (U.S. Pub. 2007/0157929).
Regarding claim 15, Ahlmen fails to disclose at least one temperature is measured in the gas duct and/or in a component located in the gas duct or adjoining the gas duct. One only portion of the “and/or” statement is required.
Radomski teaches a respirator (Fig. 4) wherein at least one temperature is measured on the warm side of a Peltier element (i.e. a component adjoining a gas duct) (¶0027). Radomski teaches measuring the warm side temperature of a Peltier element as providing the benefit of supplying feedback loop data to a Peltier control unit such that breathing gas temperature can be regulated to a desired temperature (¶0027).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Ahlmen at least one temperature is measured in a component adjoining the gas duct in order to provide the benefit of supplying feedback loop data to a Peltier control unit such that breathing gas temperature can be regulated to a desired temperature in view of Radomski.
Regarding claim 16, Ahlmen teaches the invention as modified above and Radomski as incorporated therein further teaches a control signal, on which the operation of the heater is based, is generated based on the measured temperature (¶0027).
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and if amended to depend from claim 2 as has been interpreted based upon the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, Ahlmen fails to teach or suggest the heater further comprises a heating element, with the heater being arranged in the gas duct as recited in claim 1. Peltier effect element 12 in Ahlmen functions as a heating element (¶¶0027-0028). However, claim 1 is specific in reciting the heater as “arranged in the gas duct” and Peltier effect element 12 in Ahlmen is specifically located outside of the gas flow passage (Figs. 1-2a). Thus the configuration of Ahlmen is in opposition to that required of the instant claim and one having ordinary skill in the art at the time of the effective filing of the invention would not have considered it prima facie obvious to have modified Ahlmen to place Peltier effect element 12 within the gas duct without improper hindsight reasoning.

Wikefeldt teaches a heat exchanging arrangement in Fig. 2 but fails to teach or suggest the required differential pressure readings which are used to determine a mass flow and/or volume flow of the carrier gas stream. While Wikefeldt does teach that pressure sensors can be included they are only suggested as being placed in the breathing circuit (Col. 3, Ln. 28-30) and not specifically at the locations of entry and exit from dryer 100. It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention beginning from Wikefeldt would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Miller also teaches a heat exchanging arrangement (Figs. 2-7 & 10-13) but fails to teach either pressure sensing of flow of gas over the heat exchanger surface.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Claim 6 is considered allowable as the 35 U.S.C. 112(b) rejection of that claim has interpreted the claim as dependent on claim 2.
Regarding claim 11, Ahlmen fails to teach or suggest two temperature sensors spaced apart from one another in operative connection with the gas duct, wherein each of which the temperature sensors sends measured temperature values to the control and analysis unit wherein a control signal for operation of the heater is generated in the control and analysis unit based on a temperature difference between the two temperature values detected by the two temperature sensors. Ahlmen does not suggest 
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785